                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                CHATTANOOGA DIVISION

  JOWAN UPSHAW,                    )
                                   )
      Plaintiff,                   )
                                   )
  v.                               )                    No. 1:20–CV–118
                                   )
  COMMISSIONER OF SOCIAL SECURITY, )
                                   )
      Defendant.                   )

                                              ORDER

         This matter is before the Court on the Report and Recommendation of the United States

  Magistrate Judge dated March 4, 2021. [Doc. 32]. In that Report and Recommendation, the

  Magistrate Judge recommended that the Commissioner’s Motion for Remand, [Doc. 30], be

  granted, Plaintiff’s Motions, [Docs. 19, 21, 23], be terminated as moot, and that the

  Commissioner’s decision denying benefits be reversed and remanded. [Doc. 32]. Neither party has

  filed objections to the recommendation in the time allowed. See Fed. R. Civ. P. 72.

         After consideration of the record as a whole and after careful consideration of the Report

  and Recommendation of the United States Magistrate Judge, and for the reasons set out in that

  Report and Recommendation which are incorporated by reference herein, it is hereby ORDERED

  that the Report and Recommendation is ADOPTED and APPROVED, [Doc. 32], that the

  Commissioner’s Motion for Remand, [Doc. 30], is GRANTED, that Plaintiff’s Motions, [Docs.

  19, 21, 23], are TERMINATED as moot, and that the Commissioner’s decision denying benefits

  is REVERSED and REMANDED.




                                                 1

Case 1:20-cv-00118-JRG-SKL Document 33 Filed 03/25/21 Page 1 of 2 PageID #: 1299
       So ordered.

       ENTER:


                                           s/J. RONNIE GREER
                                      UNITED STATES DISTRICT JUDGE




                                       2

Case 1:20-cv-00118-JRG-SKL Document 33 Filed 03/25/21 Page 2 of 2 PageID #: 1300
